Title: To George Washington from Robert Howe, 21 June 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear Sir
                            West Point 21st June 1781
                        
                        I have a Letter from an Agent who says that the Troops on Lloyd’s Neck were under marching Orders, but had
                            not march’d the Day before Yesterday—That he was inform’d the Hessians were under Marching Orders also.
                        I should not have sent on Purpose to convey this, as I expect to hear further, but as I inclose your
                            Excellency some Papers which came by a Flag, it was opportune to carry it—Please Let me have your Directions respecting
                            the Flag & what she brings. I am Sir with the greatest Respect Your most obedient 
                        
                            Robt Howe

                        
                    